Citation Nr: 9911902	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-14 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized 
medical expenses.

2.  Entitlement to inpatient medical care for the veteran.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


REMAND

The appellant is the custodian of the veteran who had active 
service from April 1965 to May 1967.

In the appellant's substantive appeal, dated in May 1997, the 
appellant indicated that she desired a hearing at her local 
regional office (RO) before a member of the Board of 
Veterans' Appeals (Board).  Thereafter, in a March 1999 
letter to the appellant, the Board sought clarification as to 
whether the appellant wanted to attend a hearing before the 
Board, and advised the appellant that if she did not respond 
to the letter within thirty days from the date of the letter, 
the Board would assume that she still wanted a hearing before 
a member of the Board at the RO.  The record does not reveal 
that the appellant has responded to the Board's March 1999 
correspondence.  Consequently, the Board has no option but to 
conclude that the appellant still desires a hearing before a 
member of the Board at the RO.

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:

The RO should arrange for the appellant 
to have a hearing at the RO before a 
traveling member of the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board will defer any other action pending the 
hearing in this matter.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








